Case 1:19-cv-02176 Document1 Filed 07/23/19 Page 1 of 4

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

CHRISTINE MCKEEVER
1226 V Street, S.E.
Washington, DC 20020

Plaintiff
vs. : Case No.
UNITED STATES OF AMERICA
Serve:

ATTORNEY GENERAL WILLIAM BARR
United States Department of Justice

950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530-0001

Serve:

JESSIE K. LIU

United States Attorney, District of Columbia
555 4 Street, N.W.

Washington, D.C. 20530

Copy To:
THOMAS J. MARSHALL
General Counsel, United States Postal Service

475 L’Enfant Plaza, S.W.
Washington, DC 20260

Defendants

COMPLAINT
(Personal Injury; Federal Tort Claim Act)

COMES NOW the Plaintiff, Christine McKeever, by and through counsel, sues the
Defendant, the United States of America (hereinafter referred to as Defendant “United States”),
and for her Complaint states as follows:

1. This cause of action arises under the Federal Tort Claims Act, 28 U.S.C. Chapter 85

Section 1346(b), 28 U.S.C. Chapter 87 Section 1402(b), 28 U.S.C. Chapter 161 Section 2401(b),
1
Case 1:19-cv-02176 Document1 Filed 07/23/19 Page 2 of 4

and 28 U.S.C. Chapter 171 Sections 2671-2680, 39, U.S.C. Chapter 4 Section 409 (hereinafter
“The Act”) as hereinafter more fully appears.

2. Plaintiff is a U.S. citizen who resides in the District of Columbia.

3. The Defendant, United States of America, by and through the United States Postal
Service, owns and operates postal vehicles in connection with mail delivery and related activities.

4, Plaintiff has complied with the administrative prerequisites under 28 U.S.C. § 2675
prior to initiating this civil action against the United States of America.

5. That on October 29, 2018, the Defendant, United States of America, via certified
mail, was put on notice of the claim by the Plaintiff, Christine McKeever, pursuant to Section 2401
of The Act.

6. That on March 12, 2019, the Defendant, United States of America, denied
Plaintiff's claim.

7. Under the terms of The Act, Defendant United States is liable for its negligent acts
and/or omissions and those of its employees, officers, directors, agents and servants, committed in
the conduct of any governmental function. 28 U.S.C. Section 2674.

8. The accident giving rise to this suit occurred in the District of Columbia.

9, On or about January 5, 2018, at 5:25p.m., Plaintiff Christine McKeever was
lawfully and carefully operating a motor vehicle westbound on Erie Street, S.E., at the intersection
with 33” Street, S.E., in the District of Columbia.

10. At the same time and place aforesaid, LaShawn Denise Field operated a United
States Postal Service truck, in the scope and agency of her employment with the United States
Postal Service; and was traveling northbound on 33" Street, S.E., at the intersection with Erie
Street, S.E., in the District of Columbia.

11. After coming to a complete and full stop and ensuring that the intersection was

clear, Plaintiff then proceeded through the intersection.

2
Case 1:19-cv-02176 Document1 Filed 07/23/19 Page 3 of 4

12. At the same time and place aforesaid, Lashawn Denise Fields passed through the
aforementioned intersection, without stopping at the posted stop sign, and violently collided with
the left side of Plaintiffs vehicle.

13. At all times pertinent hereto, LaShawn Denise Fields had a duty of care to operate
the United States Postal Service truck in a proper fashion, and breached this duty of care by failing
to operate the vehicle in a safe and proper manner.

14. Despite the aforesaid duty and in breach thereof, LaShawn Denise Fields so
carelessly and negligently operated the United States Postal Service truck, in particular that she
failed to pay full time and attention, failed to yield the right of way, failed to keep a proper lookout,
failed obey an official traffic sign, failed to stop at the posted stop sign at the 4-way intersection,
and drove the United States Postal Service truck in a careless, reckless and negligent manner, all
in violation of the motor vehicle rules and regulations then and there in full force and effect in the
District of Columbia. The Plaintiff was without any negligence in the premises or contributing
thereto.

15. That as a direct and proximate result of the aforesaid carelessness and negligence
of LaShawn Denise Fields, Plaintiff Christine McKeever, was caused to suffer various painful and
serious injuries to her body, which necessitated medical care and attention at great expense, and
the loss of time and earnings from her gainful employment, property damage, and other damages.
Plaintiff was further unable to engage in her normal and usual activities.

16. ‘Asa further direct and proximate result of the aforesaid carelessness and negligence
of LaShawn Denise Fields, Plaintiff Christine McKeever’s vehicle was damaged beyond repair and
declared a total loss resulting in additional expenses to Plaintiff, including but not limited to a property
damage deductible, out-of-pocket expenses for transportation and other costs associated with the loss
of her vehicle.

WHEREFORE, the Plaintiff, Christine McKeever, demands judgment against the

3
Case 1:19-cv-02176 Document1 Filed 07/23/19 Page 4 of 4

Defendants, United States of America in the amount two hundred fifty thousand dollars
($250,000.00) plus interest from the date of judgment, costs of this action, and reasonable counsel

fees.

Respectfully submitted,

/s/
Charles F. Gormly, Esquire #452120
ROSENTHAL GORMLY, CHTD.
10605 Concord Street, Suite 307
Kensington, MD 20895
202-265-7755
(202) 265-7756 Fax

cfgormly@earthlink.net

Date: July 22, 2019
